 



Exhibit 10.2
Del Monte Foods Company Annual Incentive Plan
Fiscal 2007 Targeted Percentage and Weighting of Objectives for Named Executive
Officers
as Approved by the Compensation Committee of the Board of Directors
of Del Monte Foods Company

                                      Weighting of Objectives (1)            
Corporate   Business   Individual Objectives/         Targeted Percentage of  
Financial   Unit   Management By   Possible Range Name   Fiscal Year Earnings  
Objectives   Objectives   Objectives (MBOs)   of Score (2)
 
                           
Richard G. Wolford
  110.00% (3)     75 %   -     25 %   0-200% of target
 
                           
David L. Meyers
  70.00% (3)     75 %   -     25 %   0-200% of target
 
                           
Timothy A. Cole
  70.00% (4)     75 %   -     25 %   0-200% of target
 
                           
Nils Lommerin
  70.00% (3)     75 %   -     25 %   0-200% of target

 

(1)   The relative 75%/25% weighting of Corporate Financial Objectives to
Individual Objectives / Management By Objectives (MBOs) established for fiscal
2007 is the same as the relative weighting of Corporate Financial Objectives to
Individual Objectives / Management By Objectives (MBOs) established for fiscal
2006.   (2)   Possible range of scoring for each component (Corporate Financial
Objectives, Business Unit Objectives, Individual Objectives / Management By
Objectives (MBOs)). The 0-200% possible range of scoring established for fiscal
2007 is the same as the 0-200% possible range of scoring established for fiscal
2006. Note: the maximum amount payable to any participant for any Plan Year
under the Plan is $2,000,000 or 200% of such participant’s Fiscal Year Earnings,
whichever is less.   (3)   Targeted Percentage of Fiscal Year Earnings
established for fiscal 2007 is the same as the Targeted Percentage of Fiscal
Year Earnings established for fiscal 2006.   (4)   Targeted Percentage of Fiscal
Year Earnings established for fiscal 2007, as approved by the Compensation
Committee on September 21, 2006, is higher than the Targeted Percentage of
Fiscal Year Earnings established for fiscal 2006.

